Citation Nr: 1047700	
Decision Date: 12/22/10    Archive Date: 12/30/10

DOCKET NO.  05-21 314A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an initial compensable rating for the service-
connected hypertension.  

2.  Entitlement to a total rating following cardiac surgery in 
excess of three months and to an initial rating in excess of 60 
percent thereafter for the service-connected coronary artery 
disease (CAD).

3.  Entitlement to an increased rating for the service-connected 
residuals of a left radius fracture, currently rated as 
noncompensable.  


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from July 1972 to February 
1993.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from September 2004 and May 2005 rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  In pertinent part, the September 2004 
rating decision confirmed and continued a previously assigned 
noncompensable rating for the post-operative service-connected 
fracture of the left radius.  The May 2005 rating decision 
granted service connection for hypertension and assigned a 
noncompensable rating effective from March 28, 2003.  The May 
2005 rating decision also granted service connection for coronary 
artery disease, post bypass surgery and assigned an initial 
schedular rating of 100 percent effective from March 28, 2003, 
with an evaluation of 30 percent assigned from June 1, 2003.  

These matters were remanded to the RO by the Board in July 2009 
for additional development and adjudicative action.  Before the 
case was returned to the Board, the RO issued a rating decision 
in July 2010 that increased the 30 percent disability rating 
assigned for the service-connected CAD to 60 percent, effective 
from June 1, 2003.  As the award is not a complete grant of 
benefits, the issue remains in appellate status.  See AB v. 
Brown, 6 Vet. App. 35 (1993).  

The issue of entitlement to a compensable disability rating for 
the service-connected postoperative residuals of a left radial 
fracture is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.

It should also be noted that the Veteran has asserted that a 100 
percent total rating should be assigned beyond the initial 3-
months period following surgery in February 2003.  This matter is 
referred to the Agency of Original Jurisdiction for appropriate 
action because the issue of the assignment of a temporary total 
rating based on the need for convalescence following surgery 
pursuant to 38 C.F.R. § 4.30 has not yet been addressed in a 
rating decision by the RO and therefore the Board has no 
jurisdiction to address the matter in the first instance.  The 
100 percent schedular rating currently assigned for three months 
following bypass surgery is assigned pursuant to the regular 
schedular criteria at 38 C.F.R. § 4.104, Diagnostic Code 7017, 
and there is no basis on which to award an extension of this 
rating beyond the initial 3-month period under the schedular 
criteria.  


FINDINGS OF FACT

1.  The Veteran's service-connected hypertension requires 
continuous medication for control, but diastolic pressure has 
never been shown to be predominantly 100 or more and systolic 
pressure has never been shown to be predominantly 160 or higher 
throughout the appeal period.

2.  Since the effective date of service connection, the Veteran's 
coronary artery disease, status post coronary artery bypass 
graft, has been characterized by a workload of greater than 3 
METs but not greater than 5 METs resulting in dyspnea, fatigue, 
angina, dizziness, or syncope; and, a left ventricular 
dysfunction with an ejection fraction of 30 to 50 percent; 
however, neither chronic congestive heart failure nor a workload 
of 3 METs or less resulting in dyspnea, fatigue, angina, 
dizziness or syncope has ever been demonstrated, and an ejection 
fracture of less than 30 percent has never been shown.  


CONCLUSIONS OF LAW

1.  The criteria for an initial noncompensable evaluation for the 
service-connected hypertension are not met for any period of time 
covered by the appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.321, 4.104, Diagnostic Code 7101 (2010).

2.  Subsequent to the initial 3-month period following the 
Veteran's hospital admission for cardiac bypass surgery, the 
criteria for the assignment of a disability rating in excess of 
60 percent for the service-connected CAD have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.3,4.7, 
4.16, 4.104, Diagnostic Code 7017 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. § 
5103(a).  The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The 
notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App.112 (2004).  The notice requirements may be satisfied if 
any errors in the timing or content of such notice are not 
prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  

Regarding the underlying claims of service connection for CAD and 
hypertension, the RO provided the appellant pre-adjudication 
notice by letter dated in August 2003.  The notification 
substantially complied with the requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), identifying the evidence 
necessary to substantiate a service connection claim and the 
relative duties of VA and the claimant to obtain evidence.  With 
regard to the underlying service connection claims, the 
notification did not advise the Veteran of the laws regarding 
degrees of disability or effective dates for any grant of service 
connection; however, the underlying service connection claims 
were granted, and therefore any defect with regard to the pre-
adjudicatory notice is harmless error.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993). 

With regard to the increased rating claims, here, the Veteran is 
challenging the initial ratings assigned following the grants of 
service connection.  In cases where service connection has been 
granted and an initial disability rating and effective date have 
been assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled. Id. at 490-91.  
Thus, because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

VA has obtained service treatment records, assisted the Veteran 
in obtaining evidence, afforded the Veteran physical 
examinations, and afforded the Veteran the opportunity to give 
testimony before the Board.  All known and available records 
relevant to the issues on appeal have been obtained and 
associated with the Veteran's claims file; and the Veteran has 
not contended otherwise.  

Regarding the development on remand, the agency of original 
jurisdiction (AOJ) substantially complied with the July 2009 
remand orders pertaining to the claims for increase with respect 
to the CAD and the hypertension.  The remand instructions 
directed that the Veteran be afforded a VA cardiology examination 
to determine the level of cardiac disability in terms of the 
rating schedule pertaining to CAD and post coronary bypass 
surgery.  The examiner was also instructed to evaluate the 
hypertension as well.  This was accomplished on remand.  See 
D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Dyment v. West, 13 
Vet. App. 141, 146-47 (1999) (remand not required under Stegall 
v. West, 11 Vet. App. 268 (1998), where the Board's remand 
instructions were substantially complied with), aff'd, Dyment v. 
Principi, 287 F.3d 1377 (2002).   

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision on 
the claim at this time.

II.  Increased Ratings

The Veteran seeks higher disability ratings for the service-
connected CAD and hypertension.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment of 
earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  When there is a question as to which 
of two evaluations should be applied, the higher evaluation will 
be assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Where the schedule 
does not provide a zero percent evaluation for a diagnostic code, 
a zero percent evaluation shall be assigned when the requirements 
for a compensable evaluation are not met.  38 C.F.R. § 4.31.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against a 
claim, in which case, the claim is denied.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3.

When, as here, the Veteran timely appealed the ratings initially 
assigned for the service-connected disabilities-just after 
establishing entitlement to service connection for them, VA must 
consider the claim in this context.  This, in turn, includes 
determining whether the Veteran is entitled to "staged" ratings 
to compensate him for times when his disabilities may have been 
more severe than at other times during the course of his appeal.  
See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  



Hypertension

The Veteran's hypertension is rated pursuant to 38 C.F.R. 
§ 4.104, Diagnostic Code 7107.  Under that code, a 10 percent 
evaluation is assigned for hypertensive vascular disease 
(hypertension and isolated systolic hypertension) with diastolic 
pressure predominantly 100 or more, or; systolic pressure 
predominantly 160 or more, or; minimum evaluation for an 
individual with a history of diastolic pressure predominantly 100 
or more who requires continuous medication for control.  A 20 
percent rating is assigned for hypertensive vascular disease with 
diastolic pressure predominantly 110 or more, or; systolic 
pressure predominantly 200 or more.  A 40 percent evaluation is 
assigned for hypertensive vascular disease with diastolic 
pressure predominantly 120 or more, while a 60 percent 
evaluation, the highest available schedular rating, is assigned 
for diastolic pressure predominantly 130 or more.

Explanatory Note (1) further indicated that hypertension or 
isolated systolic hypertension must be confirmed by readings 
taken two or more times on at least three different days.  For 
purposes of this section, the term hypertension means that the 
diastolic blood pressure is predominantly 90mm, or greater, and 
isolated systolic hypertension means that the systolic blood 
pressure is predominantly 160mm, or greater with a diastolic 
blood pressure of less than 90mm.  Explanatory Note (2) advises 
the rater to evaluate hypertension due to aortic insufficiency or 
hyperthyroidism, which is usually the isolated systolic type, as 
part of the condition causing it rather than by a separate 
evaluation.  

Diagnostic Code 7101 was amended in 2006.  This amendment is 
applicable here as it added another explanatory note which was to 
be used in the evaluation of cardiovascular disabilities.  
Specifically, Explanatory Note (3) directed the rater to evaluate 
hypertension separately from hypertensive heart disease and other 
types of heart disease.  

In this case, the record reflects that the Veteran takes 
continuous hypertensive medication for control of his blood 
pressure; however, the totality of the record establishes that 
the Veteran's blood pressure is manifested by diastolic readings 
predominantly below 100 and systolic readings predominantly below 
160.  

The Veteran underwent three vessel coronary artery bypass graft 
surgery in February 2003, after which he needed to be readmitted 
because of large pericardial effusion for which a pericardial 
window was performed.  Private treatment records dating back to 
April 2003 note the following blood pressure readings:  140/90 in 
April 2003; 130/80 in May 2003; 140/80 in May 2003.  Another May 
2003 report noted blood pressure of 108/70 in the right arm and 
194/62 in the left arm.  100/70 was noted in July 2003.  A July 
2003 report noted a blood pressure reading of 120/82.  An August 
2003 Rest & Exercise Cardiolite Report noted resting blood 
pressure of 130/78, and the highest blood pressure of 172/90.  

VA outpatient records show the following readings:  130/77 in 
October 2003; 138/79 in July 2003; 128/76 in June 2004; 112/60 in 
December 2004.  

At a VA heart examination in April 2005, the blood pressure 
readings were 168/90, 164/88, and 146/86.  

Additional VA outpatient readings are as follows:  133/82 in 
October 2005; 114/62 in July 2006; 114/79 in March 2007

A March 2008 VA blood pressure reading is 125/78.  An April 2009 
VA outpatient primary care follow-up treatment record shows that 
the Veteran's hypertension was well-controlled.  Blood pressure 
reading in April 2009 is 122/81.  

At a November 2009 VA heart examination, the examiner 
specifically addressed the Veteran's hypertension by stating that 
it was mild, stable, and under good control.  The examiner noted 
that the Veteran's hypertension medication included HCTZ 25 mg 
and Lisinopril 10 mg.  

In sum, there are only four readings as noted above where the 
systolic reading is above 160, accordingly, the overall 
disability picture does not show that the systolic reading is 
predominantly 160 or higher.  The examiner in November 2009 
indicated that the Veteran's hypertension was mild, stable, and 
under good control.  None of the diastolic readings were 100 or 
higher.  As the diastolic pressure is not predominantly 100 or 
more, and/or the systolic pressure is not predominantly 160 or 
more, the criteria for the assignment of a compensable rating are 
not met in this case.  

The Board has considered the lay statements of the Veteran and 
his family that a higher rating is warranted based on the extent 
of his disability, however, while these statements are competent, 
credible, and probative, they are outweighed by the objective 
medical evidence which shows that the blood pressure readings do 
not meet the criteria for a higher rating.  The medical evidence 
is found to be more probative as specific blood pressure readings 
were provided.  The Board has considered whether staged ratings 
are warranted based on distinct facts showing that a higher 
rating may be warranted at some point during the claim period, 
however, the evidence does not show that the criteria for a 
higher rating are met at any point in time.  

The Veteran's representative argued that the Board's July 2009 
remand instructions were not substantially complied with because 
the November 2009 examiner did not provide actual blood pressure 
readings on examination, and the criteria for rating hypertension 
require this.  However, the remand instructions only directed the 
examiner to "evaluate the Veteran's hypertension."  The 
examiner was not specifically requested to provide actual 
readings, and moreover, there is already an adequate VA 
examination of record, from 2005 that provides actual blood 
pressure readings.  This examination report, along with the 
numerous other VA and private blood pressure readings taken 
throughout the appeal period provides more than enough evidence 
to adequately rate this service-connected disability.  
Furthermore, the examiner in November 2009 specifically commented 
that the Veteran's hypertension had no effect on the Veteran's 
activities of daily living.  For these reasons, the VA 
examination in November 2009 is adequate for rating purposes.  

The preponderance of the evidence is against the claim for an 
initial compensable rating for the service-connected 
hypertension; there is no doubt to be resolved; and an initial 
compensable rating for the service-connected hypertension is not 
warranted.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.  

CAD

The Veteran has been awarded a 30 percent rating under Diagnostic 
Code 7017, for coronary bypass surgery.  This Code provides a 100 
percent rating for three months following hospital admission for 
surgery.  Thereafter, a 30 percent rating is warranted when a 
workload of greater than 5 METs but not greater than 7 METs 
results in dyspnea, fatigue, angina, dizziness, or syncope; or 
when there is evidence of cardiac hypertrophy or dilatation on 
electrocardiogram, echocardiogram, or X-ray.  A 60 percent rating 
is warranted for more than one episode of acute congestive heart 
failure in the past year; or when a workload of greater than 3 
METs but not greater than 5 METs that results in dyspnea, 
fatigue, angina, dizziness, or syncope; or when there is left 
ventricular dysfunction with an ejection fraction of 30 to 50 
percent.  A 100 percent rating is warranted beyond the initial 3-
month period following surgery where there is chronic congestive 
heart failure, or; workload of 3 METs or less results in dyspnea, 
fatigue, angina, dizziness, or syncope, or; left ventricular 
dysfunction with an ejection fraction of less than 30 percent.  
38 C.F.R. § 4.104, Diagnostic Code 7017.  

Prior to the July 2009 remand, there was some confusion as to the 
proper rating for the service-connected CAD following the initial 
3-month post-surgical period during which a 100 percent schedular 
rating was assigned.  As noted in the July 2009 remand, the 
Veteran experienced a myocardial infarction and underwent a 
three-way coronary bypass surgical procedure at a private 
hospital in February 2003.  A left ventriculogram showed ejection 
fraction of 55 percent with no regurgitation.  In May 2003, the 
Veteran experienced left sided pericardial effusion which was 
successfully drained.  At that time, the Veteran's cardiologist 
estimated the left ventricular ejection fraction as 50 percent.  
The same month, the Veteran underwent angioplasty with the 
insertion of a stent.  Following this procedure, left 
ventriculography was normal.  In August 2003, the Veteran 
underwent an exercise stress test.  The results did not include a 
measure of the exercise metabolic equivalent, but left 
ventricular ejection fraction was 66 percent.  The attending 
cardiologist noted that the Veteran was doing well.  In 
correspondence in July 2005, the Veteran stated that he had 
returned to work on June 16, 2003.

In April 2005, a VA physician noted a review of the claims file.  
He obtained three blood pressure measurements on the same day and 
noted that the Veteran was using prescription medication to 
control blood pressure.  The physician estimated the Veteran's 
exercise metabolic equivalent as 9 METs but did not obtain a new 
exercise stress test because he noted that a 1993 record showed 
the left ventricular ejection fraction to be 50 percent.  The 
physician did not state that a new test was medically 
contraindicated or that there was a history of congestive heart 
failure.  Service treatment records showed that an exercise 
stress test performed in October 1992 showed a maximum workload 
achieved of 10 METS.  The test was evaluated as normal, and the 
Board was unable to find a recorded left ventricular ejection 
fraction in the test results as cited by the VA physician.

In May 2005, the RO granted service connection, and pursuant to 
the rating criteria, assigned a total schedular rating for three 
months based on the need for convalescence following surgery 
until June 1, 2003, and a 30 percent rating thereafter for 
coronary artery disease.  The Board determined in its July 2009 
remand that another examination is warranted because the VA 
physician's reasoning for not obtaining METs testing was not 
supported by the record that showed left ventricular ejection 
fraction determined by cardiac catheterization as greater than 50 
percent.  

The VA examination was conducted in November 2009.  The examiner 
noted no history of congestive heart disease, no history of 
rheumatic heart disease, no history of hypertensive heart 
disease, and no history of endocarditis or pericarditis.  An 
unclear stress test in October 2009 showed inferior ischemia, 
with an ejection fraction of 48 percent and estimated METS of 5.  
There were no general occupational effects, but there were some 
mild and moderate effects with regard to shopping, exercise, 
recreation and sports.  Heart size was normal and Doppler showed 
no iliac artery stenosis.  

Based on this examination report, the RO increased the initial 
rating for the service-connected CAD to 60 percent, effective 
from June 1, 2003, the first day following the three month 
convalescent period after surgery.  

Additional VA records were also obtained and associated with the 
claims file.  These records do not show that the Veteran was 
hospitalized for problems with high blood pressure in 2004, and 
the Veteran did not submit any additional private records to 
support his assertion that his service-connected CAD or 
hypertension disabilities warrant higher ratings.  

In sum, the medical evidence obtained after the remand shows that 
the Veteran is entitled to a 60 percent rating for the service-
connected CAD, but no higher.  The criteria are not met for the 
assignment of a 100 percent rating as of June 1, 2003 because 
there is no evidence of congestive heart failure, no evidence 
that MET's workload is 3 or less, and no evidence of an ejection 
fraction of less than 30 percent.  In light of the foregoing, the 
criteria for the assignment of a 100 percent rating are not more 
nearly approximated at any time since June 1, 2003.  

The Board has considered the lay statements of the Veteran and 
his family that a higher rating is warranted based on the extent 
of his disability, however, while these statements are competent, 
credible, and probative, they are outweighed by the objective 
medical evidence which does not show that the criteria for a 
higher rating  are met or approximated.  The medical evidence is 
found to be more probative as the workload of METS and his 
ejection fraction were tested, and as such evidence also shows 
that he does not have chronic congestive heart failure.  This 
outweighs the general lay statements that a higher rating is 
warranted.  The Board has considered whether staged ratings are 
warranted based on distinct facts showing that a higher rating 
may be warranted at some point during the claim period, however, 
the evidence does not show that the criteria for a higher rating 
are met at any point in time.  

The preponderance of the evidence is against the claim for the 
assignment of a rating in excess of 60 percent from June 1, 2003 
for the service-connected CAD; there is no doubt to be resolved; 
and an increase is not warranted.  38 U.S.C.A. § 5107(b), 38 
C.F.R. § 4.3.  

III.  Extra Schedular/TDIU Consideration

The potential application of 38 C.F.R. § 3.321(b)(1) has also 
been considered.  See Thun v. Peake, 22 Vet. App. 111 (2008); 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  However, 
there has been no showing that the service-connected hypertension 
and CAD under consideration here have otherwise rendered 
impracticable the application of the regular schedular standards.  
The regular schedular standards contemplate the symptomatology 
shown in this case as was discussed above.  In essence, there is 
no evidence of an exceptional or unusual disability picture in 
this case which renders impracticable the application of the 
regular scheduler standards.  As such, referral for consideration 
for an extraschedular evaluation is not warranted here.  Thun v. 
Peake, 22 Vet. App. 111 (2008).  

Finally, where a veteran: (1) submits evidence of a medical 
disability; (2) makes a claim for the highest rating possible; 
and (3) submits evidence of unemployability, the requirement in 
38 C.F.R. § 3.155(a) that an informal claim "identify the benefit 
sought" has been satisfied and VA must consider whether the 
veteran is entitled to a total rating for compensation purposes 
based on individual unemployability (TDIU).  Roberson v. 
Principi, 251 F.3d 1378 (Fed. Cir. 2001).  TDIU may be a part of 
a claim for increased rating.  Rice v. Shinseki, 22 Vet. App. 447 
(2009).  In this case, the Veteran has worked fulltime for the 
past ten years and has not alleged that he was unemployable 
during the course of the appeal due to these service-connected 
disabilities.  Moreover, there is no evidence of unemployability, 
accordingly, TDIU is not raised by the record.


	(CONTINUED ON NEXT PAGE)



ORDER

An initial compensable rating for the service-connected 
hypertension is denied.  

A disability rating in excess of 60 percent for the service-
connected CAD from June 1, 2003 is denied.  


REMAND

The July 2009 remand instructed the RO to provide the Veteran 
with a VA examination of the left wrist, to among other things, 
evaluate the Veteran's scar associated with the left wrist 
fracture residuals.  This was not accomplished on remand.  
Additionally, the remand noted that previous examinations and 
other medical evidence noted that the Veteran had functional 
limitation due to weakness and recurrent pain, but no examiner 
had commented on the reasons for the loss of function or noted 
any clinical pathology.  The examiner on remand was to provide an 
assessment of the nature and causes of recurrent pain and loss of 
arm strength and function.  This was not accomplished on remand.  

The November 2009 VA orthopedic examination noted that the 
Veteran suffered a left radius fracture in service.  The 
examination report noted that x-rays revealed a well-healed 
fracture of the left radius.  The examiner did not comment on the 
Veteran's complaints of pain or weakness, or provide any 
description of the scar, as requested.  

In a February 2010 addendum to the November 2009 examination 
report, the examiner noted that the Veteran's left radius 
fracture did not have any effect on the wrist or elbow joints, 
and that is why the range of motion in those two joints were not 
given.  

Because the Veteran described his strength in the left forearm as 
"mediocre at best" at the June 2004 VA examination, and because 
the November 2009 examiner did not take into account the 
Veteran's complaints regarding strength and pain whatsoever, the 
November 2009 examination is inadequate for rating purposes.  

VA is obligated to provide an adequate examination once it 
chooses to administer one.  See Barr v. Nicholson, 21 Vet. App. 
303, 311 (2007).  Thus, because the Veteran was provided with an 
examination in November 2009, it is expected that any such an 
examination will be adequate as to the purpose for which it was 
administered, which in this case was to obtain an opinion as to 
the level of pain, the nature and cause of loss of arm strength 
and function, and the assessment of the forearm scar.  That was 
not accomplished with respect to the August 2003 VA examination.  
Importantly, it is still not clear whether the Veteran has 
arthritis of the left wrist. 

Moreover, even if the Veteran limitation of motion of the left 
wrist does not meet the criteria for the assignment of a 
compensable rating, functional loss due to weakness must also be 
considered when rating the Veteran's disability.  Disability of 
the musculoskeletal system is primarily the inability, due to 
damage or infection of parts of the musculoskeletal system, to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination, and endurance.  The 
functional loss may be due to absence of part, or all, of the 
necessary bones, joints, and muscles, or associated structures, 
or to deformity, adhesions, defective enervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion.  Weakness is as important as limitation 
of motion, and a part that becomes painful on use must be 
regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45.  

When a diagnostic code provides for compensation based upon 
limitation of motion, the provisions of 38 C.F.R. §§ 4.40 and 
4.45 must be considered, and examinations upon which the rating 
decisions are based must adequately portray the extent of 
functional loss due to pain "on use or due to flare-ups."  DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  See also Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  These factors do not 
specifically relate to muscle or nerve injuries independent of 
each other, but rather, refer to overall factors, which must be 
considered when rating the veteran's joint injury.  DeLuca.  

Consideration is to be given to whether there is less movement 
than normal, more movement than normal, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse, instability of station, or 
interference with standing, sitting, or weight bearing.  38 
C.F.R. § 4.45.

Under 38 C.F.R. § 4.59, with any form of arthritis, painful 
motion is an important factor of disability, the facial 
expression, wincing, etc., on pressure or manipulation, should be 
carefully noted and definitely related to the affected joints.  
The intent of the rating schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually painful, 
unstable, or malaligned joints, due to healed injury, as entitled 
to at least the minimum compensable rating for the joint.  Here, 
the evidence shows that the Veteran had pins placed in his wrist 
after the fracture.  Moreover, the Veteran is certainly competent 
to report that he has pain and weakness in the left wrist joint.  
The November 2009 examination did not consider the Veteran's 
functional loss due to pain and weakness.  

Importantly, a remand by the Board imposes upon the Secretary of 
the VA a concomitant duty to ensure compliance with the terms of 
the remand.  Additionally, where the remand orders of the Board 
are not complied with, the Board errs in failing to insure 
compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

In light of the foregoing, the matter must be remanded to the RO 
to schedule the Veteran for another VA examination to determine 
the level of functional impairment due to pain and weakness of 
the left radius.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA orthopedic 
examination of the residuals of a fracture of 
the left radius.  Request that the examiner 
review the claims file and note the review in 
the examination report.  Request that the 
examiner evaluate the residuals of the left 
forearm fracture, and in particular the 
Veteran's complaints of pain and weakness, 
and provide an assessment of the nature and 
causes of recurrent pain and loss of arm 
strength and function.  Request that the 
examiner also provide an assessment of the 
Veteran's left forearm scar in terms of the 
size of the scar and whether it is unstable 
or painful.

2.  Following completion of the development 
requested, readjudicate the Veteran's claim 
for a compensable rating for the service-
connected residuals of a left wrist fracture.  
If any benefit sought on appeal remains 
denied, the Veteran and his representative 
should be provided with a supplemental 
statement of the case (SSOC), and an 
appropriate period of time allowed for 
response.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


